Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On March 29, 2005, appellant submitted a motion for leave to file a motion for nunc pro tunc correction of this court’s March 28, 2005, order regarding attorney fees. Upon consideration thereof,
IT IS ORDERED by the court that the motion for leave be, and hereby is, granted and that appellant shall file the motion for correction within ten days of the date of this entry.